           Case 1:20-cv-00242-RC Document 100 Filed 08/19/20 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

COMMONWEALTH OF VIRGINIA, STATE                       )
OF ILLINOIS, and STATE OF NEVADA,                     )
                                                      )
              Plaintiffs,                             )
                                                      )
v.                                                    )     Case No. 1:20-cv-00242
                                                      )
DAVID S. FERRIERO, in his official capacity           )     ORAL ARGUMENT REQUESTED
as Archivist of the United States,                    )
                                                      )
               Defendant,                             )
and                                                   )
                                                      )
ALABAMA, LOUISIANA, NEBRASKA,                         )
SOUTH DAKOTA, and TENNESSEE,                          )
                                                      )
               Intervenor-Defendants.                 )


           PLAINTIFF STATES’ MOTION FOR SUMMARY JUDGMENT AND
            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT

       Pursuant to Federal Rule of Civil Procedure 56 and Local Civil Rule 7(h), Plaintiff States

hereby move for summary judgment and request that the Court enter judgment in favor of

Plaintiff States as against both Defendant David S. Ferriero, in his official capacity as Archivist

of the United States; and Intervenor-Defendants Alabama, Louisiana, Nebraska, South Dakota,

and Tennessee. For the reasons discussed below and set forth in the referenced memoranda,1

both of which are incorporated here by reference, Plaintiff States are entitled to judgment as a

matter of law on their claim against all Defendants for mandamus relief under 28 U.S.C. § 1361.

Plaintiff States’ claim raises only questions of law, and there are no genuine disputes of material

fact that preclude entering judgment in favor of Plaintiff States.
       1
        Plaintiff States’ Memorandum of Points and Authorities in Opposition to Defendant’s
Motion to Dismiss (Dkt. 37) is referred to throughout as “Pls.’ MTD Opp.” Plaintiff States’
Memorandum of Points and Authorities in Opposition to Intervenors’ Motion for Summary
Judgment (Dkt. 99) is referred to throughout as “Pls.’ MSJ Opp.”


                                                  1
          Case 1:20-cv-00242-RC Document 100 Filed 08/19/20 Page 2 of 8




                                           BACKGROUND

       Exactly 100 years after the Nineteenth Amendment granted women the right to vote, all

requirements were met to amend the United States Constitution to finally codify sex equality as a

fundamental value of American society. Following ratification in recent years by Nevada,

Illinois, and then Virginia, the Equal Rights Amendment has been ratified by the requisite 38

States. Under Article V, the moment that Virginia ratified the Equal Rights Amendment, the

Constitution was changed and the Equal Rights Amendment became the 28th Amendment and

the law of the land.

       Plaintiff States have set forth relevant background regarding Article V and the Equal

Rights Amendment in the briefing already pending before this Court, specifically in the their

oppositions to the Archivist’s motion to dismiss and Intervenors’ motion for summary judgment.

See Pls.’ MTD Opp. at 2–5; Pls.’ MSJ Opp. at 3–6. That discussion is incorporated by reference

here for purposes of Plaintiffs’ motion.

                                      LEGAL STANDARD

       Under Federal Rule of Civil Procedure 56, summary judgment is appropriate when “there

is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). A fact is “material” if it “might affect the outcome of the suit under

the governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

        The parties here agree that this case raises purely legal questions of statutory and

constitutional interpretation. Dkt. 29-1 at 2; Dkt. 74 at 13; Pls.’ MTD Opp. at 6. There are no

material facts in dispute that preclude granting Plaintiff States summary judgment. “When the

unresolved issues are primarily legal rather than factual, summary judgment is particularly

appropriate.” 325-343 E. 56th St. Corp. v. Mobil Oil Corp., 906 F. Supp. 669, 674 (D.D.C. 1995).




                                                2
           Case 1:20-cv-00242-RC Document 100 Filed 08/19/20 Page 3 of 8




                                          DISCUSSION

       Plaintiff States have explained in previous briefing why they should prevail on their

claim for mandamus relief: the Equal Rights Amendment has satisfied the constitutional

requirements to be added to the United States Constitution, and the Archivist has a non-

discretionary duty under federal law to publish and certify the Equal Rights Amendment as valid.

To minimize duplicative briefs, Plaintiff States explain below how memoranda already pending

before this Court show they are entitled to judgment as a matter of law.

I.     The Equal Rights Amendment has met all of Article V’s requirements

       Article V of the United States Constitution establishes the process for amending our

Nation’s foundational document. As relevant here, Congress “propose[s]” an “Amendment[] to

th[e] Constitution,” which is “valid to all Intents and Purposes, as Part of th[e] Constitution,

when ratified by the Legislatures of three fourths of the several States.” U.S. Const. art. V. Under

that framework, Congress proposed the Equal Rights Amendment, see Plaintiff States’ Statement

of Undisputed Material Facts in Supp. of Mot. for Summ. J. (attached) (Pls.’ SMF) ¶ 1, and as of

January 27, 2020, 38 States have ratified, see id. ¶¶ 3, 5, 7, 10. As the Archivist himself has

explained, “a proposed Amendment becomes part of the Constitution as soon as it is ratified by

three-fourths of the states,” regardless of whether Congress takes any further action.2 The fact

that the Equal Rights Amendment was originally proposed by Congress in 1972 does not

undermine its validity because, contrary to Intervenors’ argument, Article V does not include any

requirement that ratification and proposal be sufficiently contemporaneous. See Pls.’ MSJ Opp.

at 9–15.



       2
       Letter from David S. Ferriero to Hon. Carolyn Maloney (Oct. 25, 2012), available at
www.congress.gov/116/meeting/house/109330/documents/HHRG-116-JU10-20190430-
SD007.pdf (emphasis added).


                                                 3
          Case 1:20-cv-00242-RC Document 100 Filed 08/19/20 Page 4 of 8




       Accordingly, under the plain text of Article V, the Equal Rights Amendment is now part

of the United States Constitution. See Hawke v. Smith, 253 U.S. 221, 227 (1920) (“The language

of [Article V] is plain, and admits of no doubt in its interpretation. It is not the function of courts

or legislative bodies, national or state, to alter the method which the Constitution has fixed.”).

II.    The timeframe in the congressional resolution did not prevent Plaintiff States from
       ratifying

       As the Complaint acknowledges, the congressional resolution accompanying the

proposed text of the amendment stated that the “amendment . . . shall be valid . . . as part of the

Constitution when ratified by the legislatures of three-fourths of the several States within seven

years from the date of its submission by the Congress.” H.R.J. Res. 208, 92d Cong., 86 Stat.

1523 (1972) (attached as Kallen Decl. Ex. 1); see also Compl. ¶ 27. Importantly, the “seven

years” language is not located anywhere in the text of the “Amendment[]” that Congress

“propose[d]” adding to the Constitution pursuant to Article V. That extra-textual timeframe

cannot foreclose States from exercising their own constitutional prerogative to ratify the Equal

Rights Amendment. This conclusion arises from Article V’s text, structure, history, and original

understanding. The Supreme Court’s opinion in Dillon v. Gloss, 256 U.S. 368 (1921), is not to

the contrary. These points have been explained in detail in memoranda incorporated here by

reference. See Pls.’ MTD Opp. at 19–26; Pls.’ MSJ Opp. at 7–9. See also Amicus Br. of New

York et al. (Dkt. 67), at 3–20.

III.   Ratification is a one-time event that may not be “rescinded”

       The text and history of Article V likewise make clear that a State that has previously

ratified a proposed constitutional amendment may not nullify that ratification by later purporting

to “rescind” it. Rescissions are not authorized under Article V, and have never before been

recognized. Instead, amendments may be repealed by the passage of a subsequent amendment.



                                                  4
            Case 1:20-cv-00242-RC Document 100 Filed 08/19/20 Page 5 of 8




E.g., U.S. Const. amend. XXI. Accordingly, any attempts by State officials to undo their

legislature’s ratification of the Equal Rights Amendment have no legal effect. See Pls.’ MSJ

Opp. at 16–27. See also Amicus Br. of New York et al. (Dkt. 67), at 20–25.

IV.    Plaintiff States are entitled to mandamus relief

       Under federal law, when the Archivist receives “official notice . . . that any amendment

proposed to the Constitution of the United States has been adopted, according to the provisions

of the Constitution,” he “shall forthwith cause the amendment to be published, with his

certificate, specifying . . . that the same has become valid, to all intents and purposes, as a part of

the Constitution of the United States.” 1 U.S.C. § 106b (emphasis added). This provision

imposes a ministerial duty on the Archivist and affords him no discretion in deciding whether to

publish and certify a newly adopted amendment. Although the Archivist has received notice of

ratification by 38 States, he now refuses to publish and certify the Equal Rights Amendment and

has announced that he will only do so if “directed by a final court order.” Pls.’ SMF ¶ 14; Kallen

Decl. Ex. 6. Mandamus is therefore appropriate to compel the Archivist to carry out his statutory

obligation. See Compl. ¶¶ 57–62, 75–81; Pls.’ MTD Opp. at 18–19, 26–28.

                                          CONCLUSION

       Accordingly, Plaintiff States request that their motion for summary judgment be granted

and that the Court enter judgment as a matter of law in favor of Plaintiff States. Plaintiff States

further request that the Court award the following relief as sought in the Complaint:

       a)       Declare that the Equal Rights Amendment is “valid” and “part of th[e]

Constitution” within the meaning of Article V;

       b)       Declare that the Archivist’s refusal to publish and certify the Equal Rights

Amendment violates federal constitutional and statutory law;




                                                  5
            Case 1:20-cv-00242-RC Document 100 Filed 08/19/20 Page 6 of 8




       c)       Order the Archivist to execute his statutory duties under 1 U.S.C. § 106b as soon

as practicable, by instructing him to “cause the [Equal Rights Amendment] to be published, with

his certificate” stating that the Plaintiff States are among those that have ratified and that the

amendment “has become valid, to all intents and purposes, as a part of the Constitution of the

United States”;

       d)       Grant Plaintiffs reasonable costs and attorney fees, including those costs and fees

allowable under 28 U.S.C. § 2412; and

       e)       Grant additional relief at law and in equity as the interests of justice may require.3




       3
          Given the significant constitutional interests at issue in this case, Plaintiff States
respectfully request oral argument on this motion.


                                                  6
          Case 1:20-cv-00242-RC Document 100 Filed 08/19/20 Page 7 of 8




Dated: August 19, 2020               Respectfully submitted,


                                     COMMONWEALTH OF VIRGINIA, STATE OF
                                     ILLINOIS, and STATE OF NEVADA


 KWAME RAOUL                                MARK R. HERRING
 Attorney General of Illinois               Attorney General of Virginia

  By: /s/ Kathryn Hunt Muse                  By: /s/ Michelle S. Kallen
 KATHRYN HUNT MUSE                          MICHELLE S. KALLEN [1030497]
 CHRISTOPHER WELLS                          TOBY J. HEYTENS [490314]
 ELIZABETH ROBERSON-YOUNG                   MARTINE E. CICCONI [219373]
 Office of the Attorney General             JESSICA MERRY SAMUELS [1552258]
 100 West Randolph Street                   ZACHARY R. GLUBIAK
 Chicago, Illinois 60601                    Office of the Attorney General
 (312) 814-3000 – Telephone                 202 North Ninth Street
 (312) 814-5024 – Facsimile                 Richmond, Virginia 23219
 kmuse@atg.state.il.us                      (804) 786-7240 – Telephone
 cwells@atg.state.il.us                     (804) 371-0200 – Facsimile
 erobersonyoung@atg.state.il.us             mkallen@oag.state.va.us

 Attorneys for Plaintiff                    Attorneys for Plaintiff
 State of Illinois                          Commonwealth of Virginia


 AARON D. FORD
 Attorney General of Nevada

  By: /s/ Heidi Parry Stern
 HEIDI PARRY STERN
 CRAIG A. NEWBY
 Office of the Attorney General
 100 North Carson Street
 Carson City, Nevada 89701-4717
 (775) 684-1100 – Telephone
 (775) 684-1108 – Facsimile
 HStern@ag.nv.gov
 CNewby@ag.nv.gov

 Attorneys for Plaintiff
 State of Nevada




                                        7
         Case 1:20-cv-00242-RC Document 100 Filed 08/19/20 Page 8 of 8




                                 CERTIFICATE OF SERVICE

       Pursuant to Local Civil Rule 5.4(d), I hereby certify that on August 19, 2020 I will file

this document electronically through the Court’s CM/ECF system, which will effect service on

all counsel who have appeared.




                                                 /s/ Michelle S. Kallen
                                                   Michelle S. Kallen

                                                 Counsel for Plaintiff
                                                Commonwealth of Virginia




                                                8
